                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

BLAKE ALEXANDER,

               Plaintiff,

       v.                                                      Case No. 3:16-cv-949-JPG-RJD

WEXFORD INSTITUTIONAL, et al.,

               Defendants.

                                 MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

       Magistrate Judge Reona J. Daly has issued a Report and Recommendations (“Report”) on

the defendants’ motion for summary judgment. (ECF Nos. 123, 128.) The Court may accept,

reject, or modify—in whole or in part—the findings or recommendations of the magistrate judge

in her Report. FED. R. CIV. P. 72(b)(3). The Court must review de novo the portions of the report

to which objections are made. Id. “If no objection or only partial objection is made, the district

court judge reviews those unobjected portions for clear error.” Johnson v. Zema Sys. Corp., 170

F.3d 734, 739 (7th Cir. 1999).

       No party here has filed an objection. The Court has accordingly reviewed the entire file

for clear error, yet finds none. For that reason, the Court:

   •   ADOPTS the Report in its entirety (ECF No. 128);

   •   GRANTS IN PART and DENIES IN PART the defendants’ motion for summary
       judgment (ECF No. 123); and

   •   DISMISSES WITH PREJUDICE the claims against defendants Trost, Fuentes, Prosise,
       and Cady.

IT IS SO ORDERED.

DATED: MAY 15, 2019

                                                  1
    s/ J. Phil Gilbert
    J. PHIL GILBERT
    U.S. DISTRICT JUDGE




2
